Citation Nr: 1503801	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for genital warts.

2.  Entitlement to service connection for a joint disorder of the right hand and fingers, including as due to a lumbar spine disability and/or a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a bilateral hip disability, including as due to a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted, in pertinent part, the Veteran's claim of service connection for genital warts, assigning a zero percent (non-compensable) rating effective August 27, 2007.  The RO also denied the Veteran's claims of service connection for a lumbar spine disability, a cervical spine disability (which was characterized as a neck condition), and for a bilateral hip disability (which was characterized as separate service connection claims for a right hip condition and for a left hip condition).  The RO finally reopened the Veteran's previously denied claim of service connection for a joint disorder of the right hand and fingers (which was characterized as a joint condition of the right hand fingers (also claimed as hand injury with pinched nerves) and denied this claim on the merits.  The Veteran disagreed with this decision in June 2008.  He perfected a timely appeal in March 2009.  A Travel Board hearing was held at the RO in October 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2012, the Board reopened the Veteran's previously denied claim of service connection for a joint disorder of the right hand and fingers and remanded all of the Veteran's currently appealed claims to Agency of Original Jurisdiction (AOJ).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's Social Security Administration (SSA) records and schedule him for an examination to determine the current nature and severity of his service-connected genital warts.  The Veteran's SSA records subsequently were associated with his claims file and the requested examination occurred later in March 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Having reviewed the record evidence, the Board finds the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a joint disorder of the right hand and fingers, including as due to a lumbar spine disability and/or a cervical spine disability, and entitlement to service connection for a lumbar spine disability, a cervical spine disability, and for a bilateral hip disability, including as due to a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected genital warts affect less than 5 percent of the entire body and none of the exposed areas of the body and have not required treatment with oral or topical medications due to no significant flare-ups.


CONCLUSION OF LAW

The criteria for an initial compensable rating for genital warts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7820-7806 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for genital warts is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In August 2007 and in January 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for genital warts, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was provided prior to the currently appealed rating decision issued in May 2008; thus, all of this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for genital warts, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as including entitlement to an initial compensable rating for genital warts.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected genital warts.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for Genital Warts

The Veteran contends that his service-connected genital warts are more disabling than currently evaluated.  He specifically contends that this disability is irritating.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected genital warts currently are evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.118, DC 7820-7806 (other skin infections-dermatitis or eczema).  See 38 C.F.R. § 4.118, DC 7820-7806 (2014).  DC 7820 provides that other skin infections should be evaluated as disfigurement of the head, face, or neck (DC 7800), scars (under DC's 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7820 (2014).  

DC 7806 provides a zero percent (non-compensable) rating for dermatitis  or eczema affecting less than 5 percent of the entire body or less than 5 percent of the exposed areas of the body and no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema affecting at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of the exposed areas of the body or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas of the body or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned under DC 7806 for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of the exposed areas of the body or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 (2014).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected venereal disease does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected venereal disease shows marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with it is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background

The Veteran's service treatment records show that he denied all relevant pre-service medical history at his enlistment physical examination in August 1975.  Clinical evaluation was completely normal.  

On outpatient treatment on July 7, 1981, the Veteran's complaints included possible venereal disease.  Physical examination showed venereal warts on his penis.  He was referred to the urology clinic.

On outpatient treatment on July 10, 1981, the Veteran complained of penile warts.  He "admits to acquiring this condition in Korea."  He had been treated with medication but without success.  Objective examination showed genitalia with prominent condylomas on the foreskin of his penis, one measuring 4 centimeters (cms) on the left side and one measuring 1/2 cm on the right side.  The impression was venereal warts.  The 4 cm lesion was excised and the 1/2 cm lesion was cauterized.  The Veteran was advised to start sitz baths 2 days after this procedure.

Clinical evaluation was completely normal on periodic physical examination in July 1983.  The Veteran reported a history of venereal disease.

The Veteran declined to undergo a separation physical examination in February 1988.

The post-service evidence shows that, on VA skin examination in April 2008, the Veteran complained of genital warts.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He stated that his genital warts were constant and required treatment with topical ointment in the previous 12 months.  Physical examination showed none of the exposed areas of the body were affected and less than 5 percent of the total body area was affected.  The VA examiner stated that the Veteran "still has active disease" due to genital warts.  The diagnosis was genital warts.

On VA skin diseases Disability Benefits Questionnaire (DBQ) in March 2012, it was noted that the Veteran "requires no topical treatment or systemic treatment for 2 [years].  But still has itching feeling from time to time."  The Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  Physical examination showed a papulosquamous disorder present affecting less than 5 percent of the total body area and none of the exposed areas of the body, no erythematous change, no vesicles, and no open skin lesions.  The VA examiner stated that zero percent of the exposed areas and less than 5 percent of the total body area was affected by the Veteran's skin condition.  This examiner also stated, "The Veteran required NO topical and/or systemic therapy for 2 [years]."  The diagnosis was genital warts.

The Veteran testified at his October 2011 Board hearing that he was not seeking any treatment for his service-connected genital warts because this disability only "irritates me inside."  See Board hearing transcript dated October 27, 2011, at pp. 3-4.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for genital warts.  The Veteran contends that his service-connected genital warts are more disabling than initially evaluated.  The record evidence does not support his assertions.  It shows instead that, although he still experiences an occasional "itching feeling" which he attributes to his service-connected genital warts, this disability has not worsened objectively such that an initial compensable rating is warranted.  The Veteran's available service treatment records clearly document complaints of and treatment for genital warts.  It appears that the Veteran's in-service genital warts were treated successfully.  Both VA examiners who saw the Veteran in April 2008 and in March 2012 noted that his service-connected genital warts affected none of the exposed areas of the body were affected and less than 5 percent of the total body area.  The VA examiner's April 2008 finding that the Veteran's genital warts affected none of the exposed areas of the body were affected and less than 5 percent of the total body area appears to be the basis for the assignment of an initial zero percent rating in the currently appealed rating decision.  See 38 C.F.R. § 4.118, DC 7820-7806 (2014).  In addition to finding that the Veteran's genital warts affected none of the exposed areas of the body were affected and less than 5 percent of the total body area, the March 2012 VA examiner also found that this condition had not required any treatment with systemic or topical therapy for 2 years.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for his service-connected genital warts.  Thus, the Board finds that the criteria for an initial compensable rating for genital warts are not met.

The Board also finds that consideration of additional staged ratings for service-connected genital warts is not warranted.  See Fenderson, 12 Vet. App. at 119.  The evidence shows that the Veteran has experienced the same level of disability due to his service-connected genital warts throughout the appeal period.  Thus, the Board finds that consideration of additional staged ratings for any the Veteran's service-connected genital warts is not warranted.  Id.


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected genital warts.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected genital warts is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected genital warts.  This is especially true because the zero percent rating currently assigned for the Veteran's genital warts contemplates little to no disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The March 2012 VA examiner specifically found that the Veteran's skin condition did not interfere with his employability.  And the Veteran has not been hospitalized at any time during the appeal period for treatment of his genital warts.  The symptomatology associated with the Veteran's service-connected disabilities, individually or collectively, finally does not merit referral to the Director, Compensation & Pension Service, under the criteria found in the Court's decision in Johnson.  See Johnson, 762 F.3d at 1362.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for genital warts is denied.


REMAND

The Veteran contends that he incurred a joint disorder of the right hand and fingers during active service or, alternatively, his lumbar spine disability and/or a cervical spine disability caused or aggravated (permanently worsened) a joint disorder of the right hand and fingers.  He also contends that he incurred disabilities of the lumbar spine and cervical spine during active service.  He finally contends that he incurred a bilateral hip disability during active service or, alternatively, a cervical spine disability caused or aggravated his bilateral hip disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for a joint disorder of the right hand and fingers, including as due to a lumbar spine disability and/or a cervical spine disability, and for a lumbar spine disability, the record evidence indicates that he was examined for these disabilities on VA joints examination in April 2008.  Following this examination, the VA examiner diagnosed the Veteran as having right wrist sprain and degenerative disc disease of the lumbar spine.  This examiner opined that neither of these disabilities was related to the Veteran's active service.  This examiner provided the following rationale for his negative nexus opinions:

1)  Examiner unable to relate current low back pain which began in 2005 to 1984 injury of back in service.
2)  Examiner unable to relate current right wrist discomfort to one injury in 1976.

This examiner provided no further rationale in support of his negative nexus opinions concerning the contended causal relationships between the Veteran's joint disorder of the right hand and fingers (which was diagnosed as a right wrist sprain), his lumbar spine disability (which was diagnosed as degenerative disc disease of the lumbar spine), and active service.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held further that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Having reviewed the April 2008 VA joint examiner's opinions, the Board finds that they are inadequate for VA adjudication purposes.  It appears that the April 2008 VA examiner merely restated his negative nexus opinions as the rationale for these opinions.  It also is not clear from a review of the April 2008 VA joint examiner's opinions why he was unable to relate either the Veteran's right wrist sprain or his degenerative disc disease of the lumbar spine to active service because this examiner provided no further rationale other than the statements outlined above.  This examiner further cited no factual predicate in the record, clinical data or evidence, or otherwise explained his opinions.  The examiner finally did not address whether the Veteran's lumbar spine disability and/or cervical spine disability caused or aggravated his joint disorder of the right hand and fingers.  Given the foregoing, and given the length of time which has elapsed since the Veteran's April 2008 VA joints examination, the Board finds that, on remand, the Veteran should be scheduled for new VA examinations which address the contended causal relationships between his joint disorder of the right hand and fingers, including as due to a lumbar spine disability and/or a cervical spine disability, his lumbar spine disability, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's service connection claims for a cervical spine disability and for a bilateral hip disability, including as due to a cervical spine disability, the record evidence indicates that the Veteran has current diagnoses of cervical spine and bilateral hip disabilities.  Unfortunately, however, there is no VA examination of record which addresses whether either of these disabilities is related to active service or any incident of service.  Id.  Thus, the Board finds that, on remand the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his cervical spine disability and his bilateral hip disability, including as due to a cervical spine disability.  Id.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a joint disorder of the right hand and fingers, a lumbar spine disability, a cervical spine disability, or for a bilateral hip disability since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his joint disorder of the right hand and fingers.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any joint disorder of the right hand and fingers currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a joint disorder of the right hand and fingers, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbar spine disability and/or a cervical spine disability caused or aggravated (permanently worsened) a joint disorder of the right hand and fingers, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a joint disorder of the right hand and fingers during active service.  The examiner also is advised that the Veteran alternatively contends that a lumbar spine disability and/or a cervical spine disability caused or aggravated (permanently worsened) his joint disorder of the right hand and fingers.  The examiner finally is advised that the lack of in-service complaints of or treatment for a joint disorder of the right hand and fingers is not persuasive evidence that it did not occur during active service.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any lumbar spine disability currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbar spine disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a lumbar spine disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a lumbar spine disability is not persuasive evidence that it did not occur during active service.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his cervical spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any cervical spine disability currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a cervical spine disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a cervical spine disability is not persuasive evidence that it did not occur during active service.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral hip disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any bilateral hip disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral hip disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability caused or aggravated (permanently worsened) a bilateral hip disability.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a bilateral hip disability during active service.  The examiner also is advised that the Veteran alternatively contends that his cervical spine disability caused or aggravated his bilateral hip disability.  The examiner finally is advised that the lack of in-service complaints of or treatment for a bilateral hip disability is not persuasive evidence that it did not occur during active service.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


